DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments to the claims, specification, and drawings filed 06/23/2022 have been considered and entered.
Response to Arguments
Applicant's arguments filed 06/23/2022 have been fully considered.
Regarding the 103 prior art rejections, Applicant argued that the amendment comprised previously discussed allowable subject matter and that said amendment overcame said rejections; the Examiner is still in agreement, therefore said rejections are withdrawn.
Regarding new claim(s) 32, Applicant argued that said claim corresponded to original—and previously indicated as comprising allowable subject matter—claim 11 rewritten in independent form and therefore was allowable; the Examiner is persuaded, therefore said claim(s) are allowed.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 06/23/2022 (x2) is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) has/have been considered by the Examiner. 
Specification
 The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which Applicant may become aware in the specification
Drawings
The drawings have not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the drawings.
Allowable Subject Matter
Claim(s) 1-10 and 13-33 is/are allowed. 
The following is the Examiner’s statement of reasons for allowance: 
Regarding independent claim 1, 
the prior art fails to disclose or motivate one skilled in the art to manufacture a system comprising (omissions/paraphrasing for brevity/clarity; additional emphasis in italics) “an inspection robot comprising a plurality of payloads and an obstacle sensor”, “a plurality of arms, wherein each of the plurality of arms is pivotally mounted to one of the plurality of
 payloads”, “a plurality of sleds, wherein each sled is mounted to one of the plurality of arms”, “a plurality of inspection sensors, each of the inspection sensors coupled to one of the plurality of sleds…, wherein the plurality of sleds are horizontally distributed on the inspection surface at selected horizontal positions, and
 wherein each of the arms is horizontally moveable relative to the corresponding payload" and “a controller structured to: interpret obstacle data”, “determine an obstacle response…”, and “provide the obstacle response command…” in further combination with the remaining limitation(s) of the claim. 
 
Dependent claim(s) thereof is/are likewise allowed. 
 
Regarding independent claim 13, 
the prior art fails to disclose or motivate one skilled in the art to manufacture a system comprising (omissions/paraphrasing for brevity/clarity; additional emphasis in italics) “an inspection robot comprising a plurality of payloads”, “a plurality of arms, wherein each of the plurality of arms is pivotally mounted to one of the plurality of
 payloads”, “a plurality of sleds, wherein each sled is mounted to one of the plurality of arms”, “a plurality of inspection sensors, each of the inspection sensors coupled to one of the plurality of sleds…, wherein the plurality of sleds are horizontally distributed on the inspection surface at selected horizontal positions, and
 wherein each of the arms is horizontally moveable relative to the corresponding payload" and “a controller structured to: interpret obstacle data provided by an obstacle sensor” and “identify one of an obstacle or a potential obstacle”     in further combination with the remaining limitation(s) of the claim. 
 
Dependent claim(s) thereof is/are likewise allowed. 
 
Regarding independent claim 24, 
the prior art fails to disclose or motivate one skilled in the art to perform a method comprising (omissions/paraphrasing for brevity/clarity) “interpreting obstacle data…provided by a system comprising a controller and an inspection robot” with obstacle sensor(s), and determining…interpreted obstacle data in response to the obstacle data”, wherein the system comprises       inspection robot comprising a plurality of payloads”, “a plurality of arms, wherein each of the plurality of arms is pivotally mounted to one of the plurality of
 payloads”, “a plurality of sleds, wherein each sled is mounted to one of the plurality of arms”, “a plurality of inspection sensors, each of the inspection sensors coupled to one of the plurality of sleds…, wherein the plurality of sleds are horizontally distributed on the inspection surface at selected horizontal positions, and
 wherein each of the arms is horizontally moveable relative to the corresponding payload” in further combination with the remaining limitation(s) of the claim. 

Dependent claim(s) thereof is/are likewise allowed. 
Regarding independent claim 32, 
the prior art fails to disclose or motivate one skilled in the art to manufacture a system comprising (omissions/paraphrasing for brevity/clarity; additional emphasis in italics) “an inspection robot" and "wherein the inspection robot further comprises” “a connector comprising: 
 a body having a first end for coupling with a corresponding one of the at least two drive modules and a second end for pivotally engaging the inspection chassis”, and “an electrical interface structured to couple an electrical power source from the inspection chassis to an electrical power load of the corresponding drive module, and further structured to provide electrical communication between307Attorney Docket No. GROB-0007-U02-C02 a controller positioned on the inspection chassis and at least one of a sensor, an actuator, or a drive controller positioned on the corresponding drive module”, and “a mechanical component defined, at least in part, by the body and structured to selectively and releasably couple the body to the inspection chassis" in further combination with the remaining limitation(s) of the claim. 
Dependent claim(s) thereof is/are likewise allowed. 
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The USPTO implemented a Quick Path Information Disclosure Statement Program (QPIDS). There are three paths for this program: “Path 0” authorizes limited non-production time to examiners to review IDS documents submitted after a Final Rejection but prior to Disposal of the application, if the IDS is considered in conjunction with an Office Action which has no production value;	“Path 1” authorizes limited non-production time to examiners to review IDS documents submitted after a Notice of Allowance has been mailed and before/with payment of the Issue Fee; and “Path 2” authorizes limited non-production time to examiners to review IDS documents submitted after payment of the Allowance Issue Fee. Please see https://www.uspto.gov/patent/initiatives/quick-path-information-disclosure-statement-qpids for further information and QPIDS requirements.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID L SINGER whose telephone number is 303-297-4317.  The Examiner can normally be reached Monday - Friday 7:30am - 5:00pm MT, EXCEPT alternating Friday.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID L SINGER/Primary Examiner, Art Unit 2856